Citation Nr: 1521575	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2011 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The May 2011 rating decision denied a compensable evaluation for bilateral hearing loss.  The August 2011 rating decision continued the Veteran's noncompensable evaluation for bilateral hearing loss and denied a TDIU.  The Veteran appeals for a higher evaluation and a TDIU.  

During the pendency of the appeal, the RO issued a March 2013 statement of the case granting an increased evaluation of 20 percent for bilateral hearing loss.  The Veteran continues to appeal for a higher evaluation for bilateral hearing loss.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a March 2015 videoconference hearing.  A transcript of this hearing is of record.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through October 2013.

The issue of entitlement to an evaluation in excess of 20 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that the Veteran's service-connected disabilities, including posttraumatic stress disorder (PTSD), ischemic heart disease (IHD), left hand peripheral neuropathy associated with left wrist vein harvest scar, bilateral hearing loss and tinnitus, preclude him from securing or following substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU, as of March 24, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.


TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

Prior to March 24, 2011, the Veteran has a combined evaluation of 50 percent for his service-connected disabilities: PTSD as 50 percent disabling; and noncompensable evaluations for bilateral hearing loss; and resolved old shrapnel abrasion wound.  At a 50 percent evaluation, the Veteran's service-connected PTSD during this period does not render him eligible for a TDIU under the schedular percentage requirements.  38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

From March 24, 2011 to August 9, 2012, the Veteran has a combined evaluation of 80 percent: PTSD as 50 percent disabling; IHD as 60 percent disabling; tinnitus associated with bilateral hearing loss as 10 percent disabling; and noncompensable evaluations for bilateral hearing loss; resolved old shrapnel abrasion wound; chest scar status post coronary artery bypass associated with IHD; and left wrist harvest scar associated with IHD.  

From August 10, 2012 to May 31, 2015, the Veteran has a combined evaluation of 90 percent: PTSD as 50 percent disabling; IHD as 60 percent disabling; left hand peripheral neuropathy associated with left wrist vein harvest scar as 30 percent disabling; bilateral hearing loss as 20 percent disabling; tinnitus associated with bilateral hearing loss as 10 percent disabling; and noncompensable evaluations for resolved old shrapnel abrasion wound; chest scar status post coronary artery bypass associated with IHD; and left wrist harvest scar associated with IHD.  

As of June 1, 2015, the Veteran has a combined evaluation of 80 percent for his service-connected disabilities, including: PTSD as 50 percent disabling; left hand peripheral neuropathy associated with left wrist vein harvest scar as 30 percent disabling; IHD as 30 percent disabling; bilateral hearing loss as 20 percent disabling; tinnitus associated with bilateral hearing loss as 10 percent disabling; and noncompensable evaluations for resolved old shrapnel abrasion wound; chest scar status post coronary artery bypass associated with IHD; and left wrist harvest scar associated with IHD.  

In sum, from March 24, 2011 to the present, the schedular criteria have been satisfied.  38 C.F.R. § 4.16(a).  

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

At the outset, the Board finds that for the period prior to March 24, 2011, when the Veteran did not meet the schedular rating criteria, the Veteran's claim for a TDIU does not warrant extraschedular referral.  The evidence does not show that, during this period, the Veteran's service-connected disabilities preclude him from securing or maintaining substantially gainful employment.  Rather, the Veteran contends that it is the combination of his current compensable service-connected disabilities that prevent him from obtaining or maintaining substantially gainful employment.  

Accordingly to a May 2013 VA Form 21-8940, the Veteran reported that his service-connected PTSD, IHD, left arm peripheral neuropathy, and bilateral hearing loss, prevented him from securing or following any substantially gainful occupation.  He said that he last worked full-time and became too disabled to work in January 2009.  His disability affected full-time employment in February 2009.  He last worked for as a warehouse manager for a local food bank; his was terminated when he became unable to perform his required duties.  See May 2013 VA Form 21-4192.  From April 2010 to October 2010, the Veteran worked as an independent contractor delivering the local newspaper along a rural paper route.  The most the Veteran would have earned delivering papers along this route was $1150 per month.  See May 2013 VA Form 21-8940 and July 2013 employer's statement.  

The Board finds that, for the period as of March 24, 2011, the following evidence is extremely probative to the question of whether entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following: (1) an April 2011 VA heart examination which noted that the Veteran's IHD impacted his ability to work because activity and exertion would cause shortness of breath and chest pain; (2) an April 2011 VA audiological examination which noted that the Veteran might experience extreme difficulty understanding spoken words even in quiet; (3) a July 2011 VA general medical examination which noted that the Veteran had been unemployed since January 2009 based on the Veteran having undergone a quadruple bypass and an aortic aneurysm that he sustained as a result of his arteriosclerotic heart disease; (4) a September 2012 VA treatment record which documents that the Veteran experienced ongoing anxiety symptoms, intrusive thoughts, and feelings of claustrophobia in groups of people, which caused the Veteran to avoid going out of his house except to attend appointments or to pick up food; (5) a January 2013 VA peripheral nerves examination which noted that the Veteran's left arm peripheral neuropathy caused him to experience some difficulty with holding onto things due to a diminished sensation in his left hand; (6) a July 2011 Social Security Administration (SSA) Disability Determination which documented that the Veteran reported that his duties as a warehouse manager at a local food bank included operating a forklift, electric lift jack, and other warehouse equipment, having a general mechanical ability of vehicle and equipment maintenance, and having basic computer skills such as word processing and spreadsheet functions; (7) an August 2011 SSA Disability Determination and Transmittal which found that the Veteran was disabled as of February 2009 based on a primary diagnosis of late effects of coronary artery disease; (8) the Veteran's August 2012 statement and he and his wife's testimony during a March 2015 Board hearing which explained that the Veteran's left arm peripheral neuropathy made it difficult to grasp objects with his dominant left hand and his ability to type on a computer was limited to using two fingers; his bilateral hearing loss caused safety concerns working in warehouse where he would be unable to hear someone alert him to potential dangers, and as a warehouse supervisor, he had to repeatedly ask his staff to repeat themselves during their weekly staff meetings, which affected his rapport with his staff; (9) a May 2013 VA Form 21-8940 which reflects that the Veteran completed four years of high school and had on the job training driving tractor trailers, handling semis with refrigeration units, treating public swimming pools, apartment maintenance, safe food handling or food storage in warehouses and food distribution facilities, with minimal training in computers and office work; and (10) a March 2015 employability assessment performed by a certified vocational rehabilitation consultant and certified job placement specialist for disabled persons for 22 years, who, after performing a personal interview and considering the Veteran's service-connected PTSD, IHD, and left arm peripheral neuropathy, found that the Veteran's service-connected disabilities in conjunction with his education and work history was unemployable.  

Based on all the evidence of record of the Veteran's PTSD, IHD, left arm peripheral neuropathy, and bilateral hearing loss and their functional effects, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing or following gainful employment due to the combined effects of his service-connected disabilities.  The Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to function in any occupational setting due to his physical and mental health limitations.  Therefore, the Board concludes that a TDIU, as of March 24, 2011, is warranted.  


ORDER

Entitlement to a TDIU is granted, as of March 24, 2011, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking a higher evaluation for his bilateral hearing loss.  The Board finds that a new examination is warranted.  The Veteran's last VA examination for his bilateral hearing loss was in January 2013.  Since his last VA examination, the Veteran has suggested that his bilateral hearing loss has worsened and he has requested another examination.  See March 2015 Board hearing transcript.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2014).  As the evidence suggests that the Veteran's bilateral hearing loss may have worsened since his last VA examination, a remand is required to determine the current severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's treatment records for his bilateral hearing loss that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of the Veteran's service-connected bilateral hearing loss.  

The claims file, including a copy of this REMAND, should be made available to the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied the Veteran should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


